DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The replacement drawing filed on 01/22/2021 has been acknowledged by the examiner.
Specification
3. The amendment to the specification filed on 01/22/2021 has been acknowledged by the examiner.
Claim Rejections - 35 USC § 112
4. The 112 (a) rejection made in the previous office action has been withdrawn in view of the amendment.

Terminal Disclaimer
5. The terminal disclaimer filed on 01/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. PAT. No. 10, 582, 101 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
6. Claims [1-20] are allowed.
7. The following is an examiner’s statement of reasons for allowance: 
 Re Claims 1, 13 and 20, none of the prior arts on the record teaches or reasonably suggest: An integrated image sensor and lens assembly comprising: one or more temperature changing elements coupled to the lens barrel, the one or more temperature changing elements controllable to compensate for the first shift in the focal plane in the first direction along the optical axis by providing a first temperature at a first portion of the lens barrel and by providing a second temperature at a second portion of the lens barrel; in conjunction with the other limitation of the claim.
 Claims 2-12 are allowed due to their direct or indirect dependency on claim 1.

Claims 14-19 are allowed due to their direct or indirect dependency on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698